Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                 Nos. 04-13-00384-CR &
                                      04-13-00387-CR

                                   Ruben RAMIREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2012CR6134 & 2012CR6135
                       Honorable Mary D. Roman, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED. We order the trial court’s judgment modified to delete the
imposition of attorney’s fees.

      SIGNED March 12, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice